Mr. Justice Thomas delivered the opinion of the court: On the 23rd day of June, A. D. 1925, claimant received a commission, confirmed by the Senate, as Officer and Chairman of the Industrial Commission of the State of Illinois, and served in that capacity until January 1st, A. D. 1929. Prir to and on said June 23rd, 1925, the salary of said office was fixed by the Workmen’s Compensation Act at Seven Thousand Five Hundred ($7,500.00) Dollars per annum, and the term of said office was fixed by the Civil Administrative Code at four years. Subsequent to June 23rd, 1925, and during claimant’s term of office, the Fifty-fourth General Assembly of the State of Illinois, by amendment effective July 1st, 1925, fixed the term of said office at two years and the salary of said office at Seven Thousand ($7,000.00) Dollars per annum. Up to January 1st, 1927, claimant received salary at the rate of Seven Thousand Five Hundred ($7,500.00) Dollars per annum, and beginning January 1st, 1927, he received salary at the rate of Seven Thousand ($7,000.00) Dollars per annum, as appropriated by the Fifty-fifth General Assembly, leaving the balance of One Thousand ($1,000.00)- Dollars due him for service rendered during ■ those two years. He has filed his- claim for said sum. An examination of the various provisions of the constitution with reference to a change of salary during a term of office discloses that the salary attached to any public office having a fixed term shall not be increased or diminished during that term. The Attorney General recommends that the claimant recover the unpaid balance of his salary. It is therefore ordered that claimant be awarded the sum of One Thousand ($1,000.00) Dollars.